Case 0:21-cv-60619-JEM Document 1 Entered on FLSD Docket 03/19/2021 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                          CASE NO.:

     JEANETTE AUGUSTINOS,

            Plaintiff,

     v.

     MARQUIS DENTAL SPA
     MANAGEMENT OF AMERICA, LLC,
     a Florida Limited Liability Company,

           Defendant.
     ___________________________________/

                         COMPLAINT & DEMAND FOR JURY TRIAL

            Plaintiff, JEANETTE AUGUSTINOS (“Plaintiff” or “Ms. Augustinos”), by and

     through undersigned counsel, files this Complaint against Defendant, MARQUIS

     DENTAL SPA MANAGEMENT OF AMERICA, LLC (“Defendant” or “MDSMA”),

     and states as follows:

                                   NATURE OF THE SUIT

             1.     This action is brought under the Fair Labor Standards Act (“FLSA”) to

     recover from Defendant overtime compensation, liquidated damages, declaratory relief,

     reasonable attorneys’ fees and costs, and any other damages permitted by law.

                          PARTIES, JURISDICTION, AND VENUE

            2.      Ms. Augustinos was an employee who performed services on behalf of

     Defendant in Broward County, Florida.

            3.      MDSMA is a Florida profit corporation located in Deerfield Beach,



                                               1
Case 0:21-cv-60619-JEM Document 1 Entered on FLSD Docket 03/19/2021 Page 2 of 8




     Broward County, Florida, and which, at all times relevant, performed work in Broward

     County, Florida.

            4.      Jurisdiction is proper in this Court, as the claims are brought pursuant to

     the Fair Labor Standards Act, as amended (29 U.S.C. § 201, et seq., hereinafter “FLSA”),

     to recover unpaid overtime wages, an additional equal amount as liquidated damages, to

     obtain declaratory relief, and reasonable attorneys’ fees and costs.

            5.      Venue is proper in this Court, as the actions giving rise to this lawsuit

     occurred in Broward County, Florida.

                                       FLSA COVERAGE

            6.      At all times material hereto, Defendant was, and continues to be an

     “employer” within the meaning of 29 U.S.C. § 203(d).

            7.      At all times material hereto, Plaintiff was a resident of Broward County,

     Florida.

            8.      At all times material hereto, Plaintiff was an “employee” within the

     meaning of the FLSA.

            9.      At all times material hereto, Defendant was Plaintiff’s “employer” within

     the meaning of the FLSA.

            10.     At all times material hereto, Defendant was, and continues to be, an

     “enterprise engaged in commerce” or in the production of goods for commerce as defined

     by the FLSA.

            11.     Based upon information and belief, the annual gross revenue of

     Defendant was in excess of $500,000.00 per annum during the relevant time periods.

            12.     At all times material hereto, Defendant was primarily engaged in


                                                 2
Case 0:21-cv-60619-JEM Document 1 Entered on FLSD Docket 03/19/2021 Page 3 of 8




     operating a dental office management company in Broward County, Florida.

            13.     At all times material hereto, Plaintiff was “engaged in commerce” within

     the meaning of § 6 and § 7 of the FLSA, but not for purposes of the Motor Carrier Act.

            14.     At all times material hereto, Plaintiff was engaged in the “production of

     goods for commerce” and subject to the individual coverage of the FLSA, but not for

     purposes of the Motor Carrier Act.

            15.     At all times material hereto, Defendant had two (2) or more employees

     handling, selling, or otherwise working on goods or materials that had been moved in or

     produced for commerce, such as computers, telephones, etc., but which had come to rest

     within its headquarters site in Broward County, Florida.

            16.     At all times material hereto, the work performed by Plaintiff was directly

     essential to the business performed by Defendant, in that Defendant could not operate its

     business without Administrative Assistants like Plaintiff.

                                  FACTUAL ALLEGATIONS

            17.     Ms. Augustinos worked for Defendant in an administrative role, making

     appointments for Defendant’s customers, from April 8, 2019, until her separation from

     Defendant on August 9, 2019.

            18.     Throughout her time with MDSMA, Ms. Augustinos was paid a fixed

     hourly rate of $15.00 per hour, and was not paid any overtime no matter how many hours

     in excess of forty (40) she worked in a given week.

            19.     Defendant also improperly deducted time worked from Ms. Augustinos’s

     time records on a routine basis.




                                                 3
Case 0:21-cv-60619-JEM Document 1 Entered on FLSD Docket 03/19/2021 Page 4 of 8




            20.     Ms. Augustinos always worked in Broward County, Florida, and her

     activities were at all times controlled and closely supervised by Defendant’s managers

     and supervisors.

            21.     Ms. Augustinos had no authority to hire or fire employees of MDSMA.

            22.     Ms. Augustinos had no authority to discipline employees of MDSMA.

            23.     Ms. Augustinos had no authority to set rates of pay for other employees

     or agents of MDSMA.

            24.     Ms. Augustinos had no input into performance reviews of other

     employees or agents of MDSMA.

            25.     All of Ms. Augustinos’s major decisions had to be cleared in advance by

     one of MDSMA’s supervisors.

            26.     Ms. Augustinos was closely monitored by MDSMA’s managers and

     supervisors at all times.

            27.     Ms. Augustinos followed procedures established by MDSMA and did

     exactly as she was instructed to do.

            28.     Ms. Augustinos’s primary duties were to help set appointments for

     Defendant’s patients.

            29.     Throughout Plaintiff’s employment, Defendant regularly required

     Plaintiff to work in excess of forty (40) hours per week.

            30.     Plaintiff regularly worked forty-five (45) or more hours per week for

     Defendant during her employment with Defendant.

            31.     Defendant failed to pay Plaintiff full and proper overtime compensation

     for all hours worked over forty (40) per week during her employment with Defendant.


                                                 4
Case 0:21-cv-60619-JEM Document 1 Entered on FLSD Docket 03/19/2021 Page 5 of 8




            32.      When Plaintiff worked more than forty (40) hours in a given work week,

     Defendant failed to properly pay her for all overtime hours worked.

            33.      Defendant routinely failed to pay Plaintiff anything at all for overtime

     hours that she worked during her employment.

            34.      Plaintiff should have been compensated at the rate of one-and-one-half

     times Plaintiff’s regular rate for all hours that Plaintiff worked in excess of forty (40)

     hours per week, as required by the FLSA, throughout her employment.

            35.      Defendant violated Title 29 U.S.C. §207 in that:

            (a) Plaintiff worked in excess of forty (40) hours in one or more workweeks for

                  her period of employment with Defendant;

            (b) No payments or provisions for payment have been made by Defendant to

                  properly compensate Plaintiff at the statutory rate of one-and-one-half times

                  Plaintiff’s regular rate for all hours worked in excess of forty (40) hours per

                  work week, as provided by the FLSA; and

            (c) Defendant failed to maintain proper time records as mandated by the FLSA.

            36.      Prior to violating the FLSA, Defendant did not consult with an attorney

     to evaluate whether Plaintiff’s actual job duties and pay structure rendered her exempt

     from recovering payment for all overtime worked under the FLSA.

            37.      Prior to violating the FLSA, Defendant did not consult with the

     Department of Labor to evaluate whether Plaintiff’s actual job duties and pay structure

     rendered her exempt from recovering payment for all overtime worked under the FLSA.




                                                   5
Case 0:21-cv-60619-JEM Document 1 Entered on FLSD Docket 03/19/2021 Page 6 of 8




            38.     Prior to violating the FLSA, Defendant did not consult with an accountant

     to evaluate whether Plaintiff’s actual job duties and pay structure rendered her exempt

     from recovering payment for all overtime worked under the FLSA.

            39.     While Plaintiff does not have all of her time records, Plaintiff estimates

     her FLSA damages to be:

            April 8, 2019 through August 9, 2019 (approximately 18 weeks):

            Based on a time-and-a-half method, Plaintiff calculates her damages as follows:

            5 hours (approximate overtime hours per week) X $22.50 (time-and-one-half rate

            of pay) = $ 112.50 unpaid overtime compensation per week.

            $112.50 (unpaid overtime compensation per week) X 18 weeks =

            TOTAL: $2,025.00 (unliquidated) and, if liquidated, $4,050.00

            40.     Based on the allegations in Paragraphs 36-38, above, Plaintiff is entitled

     to liquidated damages, as Defendant has no objective or subjective good faith belief that

     its pay practices were in compliance with the FLSA.

            41.     Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A.

     to represent her in the litigation and has agreed to pay the firm a reasonable fee for its

     services.

                                    COUNT I
             VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION

            42.     Plaintiff reincorporates and re-alleges paragraphs 1 through 41 of the

     Complaint as though set forth fully herein, and further alleges as follows:

            43.     Plaintiff is entitled to be paid time-and-one-half her regular rate of pay

     for each hour worked in excess of forty (40) per work week.



                                                 6
Case 0:21-cv-60619-JEM Document 1 Entered on FLSD Docket 03/19/2021 Page 7 of 8




            44.     During Plaintiff’s employment with Defendant, Plaintiff regularly

     worked overtime hours, but was not paid full and proper time-and-one-half

     compensation for all hours worked.

            45.     Plaintiff was not an exempt employee as defined by the FLSA, and was

     instead a non-exempt employee as defined by the FLSA.

            46.     As a result of Defendant’s intentional, willful, and unlawful acts in

     refusing to pay Plaintiff time-and-one-half her regular rate of pay for each hour worked

     in excess of forty (40) per work week in one or more work weeks, Plaintiff has suffered

     damages, in addition to incurring reasonable attorneys’ fees and costs.

            47.     As a result of Defendant’s willful violation of the FLSA, Plaintiff is

     entitled to liquidated damages.

            WHEREFORE, Plaintiff respectfully requests that judgment be entered in her

     favor against Defendant, and that this Court:

                    a. Declare, pursuant to the FLSA, that the acts and practices complained

                       of herein are in violation of the maximum hour provisions of the

                       FLSA;

                    b. Award Plaintiff overtime compensation in the amount due to her for

                       time worked in excess of forty (40) hours per work week;

                    c. Award Plaintiff liquidated damages in an amount equal to the

                       overtime award;

                    d. Award Plaintiff reasonable attorney’s fees and costs and expenses of

                       the litigation pursuant to 29 U.S.C. §216(b);

                    e. Award Plaintiff pre-judgment interest; and order any other and further


                                                7
Case 0:21-cv-60619-JEM Document 1 Entered on FLSD Docket 03/19/2021 Page 8 of 8




                       relief that the Court deems just and proper.



                                       JURY DEMAND
           Plaintiff demands trial by jury on all issues so triable as a matter of right.

           DATED this 19th day of March, 2021.




                                           Respectfully submitted,

                                           By: /s/Noah E. Storch
                                           Noah E. Storch, Esq.
                                           Florida Bar No. 0085476
                                           RICHARD CELLER LEGAL, P.A.
                                           10368 W. SR 84, Suite 103
                                           Davie, Florida 33324
                                           Telephone: (866) 344-9243
                                           Facsimile: (954) 337-2771
                                           E-mail:noah@floridaovertimelawyer.com

                                           Trial Counsel for Plaintiff




                                                 8
